DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 12/15/2021. Claims 15 is canceled, Claims 16-18 are new, Claims 1-5, 9-12 and 14 are amended, Claims 1-14 and 16-18 are pending in current application.
Claim and Drawing objections have been withdrawn in view of amendments.
Claim rejections under 35 U.S.C. 112 have been withdrawn in view of amendments and the applicant’s remarks filed on 12/15/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
For compact prosecution, the application has been amended as follows: 
Claims 14, 16 and 18 has been amended

IN THE CLAIMS
vehicle control unit is further configured to: 
calculate a safe path for the host vehicle based on the set of drive parameter values; and
control at least one of the steering control system and the wheel torque control system to adapt at least one of the speed of the host vehicle and the steering torque based on the calculated safe path

Claim 16. (Currently Amended): A vehicle comprising drive assist system for assisting a driver of the vehicle in the
event of a road departure, the drive assist system comprising:
a set of sensors configured to detect driving condition parameters for the vehicle; 
a steering control system configured to control [[the]] a steering torque applied to [[the]] steerable wheels of the vehicle; 
a wheel torque control system for controlling a propulsion or brake torque applied to at least one of the steerable wheels of the vehicle; and 
a vehicle control unit configured to: 
determine a set of drive parameter values based on detected driving condition parameters; 
calculate a collective road departure value based on the set of drive parameter values; and 
a speed of the vehicle or the steering torque applied to the steerable wheels of the vehicle until the collective road departure value is below a road departure threshold value indicating an amount of road departure that is a safety concern.

Claim 18. (Currently Amended) The vehicle according to claim 16, wherein the vehicle control unit is further configured to: 
calculate a safe path for the vehicle based on the set of drive parameter values; and 
control at least one of the steering control system and the wheel torque control system to adapt at least one of the speed of the vehicle and the steering torque based on the calculated safe path.

CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “steering control system” in Claims 11 and 16; “wheel torque control system” in claims 12 and 16; “vehicle control unit” in claims 12, 14, 16 and 18; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

ALLOWABLE SUBJECT MATTER
Claims 1-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Tsuji et al. (US 2018/0105171) and Takamatsu et al. (US 2016/0090084) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1.Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-11 depend upon either directly or indirectly independent claim 1; therefore, these claims are also allowed by virtue of dependencies.
Regarding Claim 12, the closest prior arts, Tsuji et al. (US 2018/0105171) and Takamatsu et al. (US 2016/0090084) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 12.Therefore, Claim 12 is considered novel and non-obvious and is therefore allowed. Claims 13-14 depend upon either directly or indirectly independent claim 12; therefore, these claims are also allowed by virtue of dependencies.
Regarding Claim 16, the closest prior arts, Tsuji et al. (US 2018/0105171) and Takamatsu et al. (US 2016/0090084) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 16.Therefore, Claim 16 is considered novel and non-obvious and is therefore allowed. Claims 17-18 depend upon either directly or indirectly independent claim 16; therefore, these claims are also allowed by virtue of dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20210139075 A1, discloses “ENHANCED VEHICLE OPERATION”;
US 5854987 A, discloses “Vehicle Steering Control System Using Navigation System”;





Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664